t c memo united_states tax_court rosemary v cocozza petitioner v commissioner of internal revenue respondent docket no filed date rosemary v cocozza pro_se j scot simpson for respondent memorandum opinion beghe judge this case is before the court on cross- motions for summary_judgment under rule for the year respondent determined a deficiency of dollar_figure in petitioner’ sec_1 all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue federal_income_tax an addition_to_tax of dollar_figure under sec_6651 for failure_to_file an income_tax return and an addition_to_tax of dollar_figure under sec_6654 for failure to make payments of estimated_tax background the parties have stipulated that during petitioner received total wage income of dollar_figure from three employers telecable supply corp lynn electronics corp and dial america marketing inc and had income_tax_withholding of only dollar_figure and that petitioner did not file an income_tax return or make any estimated_tax payments for the year respondent’s statutory notice based its determination on reports by the payers of wages paid allowed a personal_exemption allowance and the standard_deduction and computed the tax based on single filing_status the statutory notice in its summary of income sources also refers to an aggregate loss of dollar_figure and realized loss of dollar_figure paid to petitioner by lind- waldock co but does not take any such loss into account in computing petitioner’s tax_liability petitioner was a resident of port richey florida at the time of filing her petition paragraph of the petition in which we would expect to find assignments of error states in its entirety as follows petitioner did not engage in any income excise taxable activities during the year in question and title cfr is inapplicable to deficiency assessments herein the petition neither contains a paragraph nor alleges any facts on which petitioner bases her position in this case notwithstanding the failure of the petition to set forth any assignment of error or supporting statements of fact respondent did not file a motion to dismiss petitioner’s petition for failure to state a claim on which relief can be granted respondent instead filed a pro forma answer setting forth the following denials denies that respondent’s determination_of_a_deficiency and additions to tax is erroneous denies denies generally each and every allegation of the petition not hereinbefore specifically admitted qualified or denied on date the court’s notice setting case for trial at the court’s date tampa florida trial session and standing_pretrial_order were served on petitioner respondent timely submitted a trial memorandum respondent’s trial memorandum asserts notwithstanding petitioner’s failure_to_file a tax_return for that she filed returns for through reporting wage income of the same order of magnitude for each of those years as the total wage income reported by petitioner’s payers for neither respondent’s trial memorandum nor any other document filed or served on petitioner by respondent in this case contains any reference to the insufficiency of petitioner’s petition under rule b which sets forth the required contents of a petition the lack of merit of her legal position the failure to allege any facts or the possibility of a penalty under sec_6673 petitioner and respondent appeared at the calendar call and filed a stipulation of facts at the calendar call petitioner lodged and served on respondent a memorandum of law in support of petition at the hearing respondent’s counsel indicated in response to the court’s questions that respondent would allow a loss with respect to lind-waldock co if petitioner would otherwise concede the case petitioner rejected respondent’s offer she replied i would truly like to stand on the memorandum of law that i submitted to the court and would not be willing to make that agreement your honor the court thereupon caused petitioner’s memorandum to be filed as petitioner’s motion for summary_judgment and respondent countered with an oral motion for summary_judgment the court informed the parties that respondent need not file any papers in support of respondent’s cross-motion and that it was taking the matter under advisement discussion although we have inherent power to dismiss a party’s case for failure to state a claim see rule b 752_f2d_1301 8th cir tax_protester arguments including denial that wages are income dismissal for failure to state a claim we believe it is preferable in the circumstances of this case briefly to address the issue raised by the parties’ cross-motions for summary_judgment petitioner’s memorandum of law which the court filed as her motion for summary_judgment looks like a canned brief it rehashes discredited arguments that the income_tax is an indirect_tax or excise_tax that cannot be laid upon property that not only an individual’s labor but also the income therefrom is his or her property that an excise_tax is a privilege_tax that it is unlawful to impose upon the individual’s inalienable right to exist which includes his labor and that the holdings of the supreme court in 240_us_103 and 240_us_1 as interpreted and applied in 972_f2d_723 6th cir support her position summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials petitioner’s memorandum of law makes no mention of the argument in her petition regarding title c f_r and we deem it to have been abandoned together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 477_us_242 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 because the issue is purely legal this case is ripe for summary_judgment timeworn discredited arguments that wages are not taxable_income suffice as an alternative to dismissal to justify summary_judgment for respondent 791_f2d_68 7th cir wages not income 82_tc_766 wages not income affd per curiam 793_f2d_139 6th cir cornell v commissioner tcmemo_1983_370 wages not income see also 737_f2d_1417 5th cir there is no need for us to spend any time on the arguments in petitioner’s memorandum of law petitioner should read the foregoing cases if she has not already done so we therefore grant respondent’s motion for summary_judgment sustaining all of respondent’s determinations and deny petitioner’s motion we now raise sua sponte whether we should impose a penalty under sec_6673 against petitioner on the ground that petitioner instituted or maintained the proceeding primarily for delay or that petitioner’s position in this proceeding is frivolous or groundless although petitioner’s position clearly has neither legal merit nor factual support we have no basis in this record for assessing petitioner’s motives in instituting and maintaining the proceeding there is no evidence in the court’s records that petitioner has previously been a litigant in this court nor is there any evidence in the record of this case that petitioner had received any prior warnings in this proceeding as would have occurred if respondent had filed a motion to dismiss the petition on the grounds that it failed to state a claim on the basis of which relief could be granted in the absence of a basis in this record for assessing petitioner’s motives see may v commissioner supra pincite8 we shall not impose a penalty under sec_6673 petitioner’s unwillingness to dispose_of this case by agreement creates the impression that petitioner may wish to file an appeal we conclude by informing petitioner as we have the court generally responds to such a motion by directing the taxpayer to file a proper amended petition as required by rule b setting forth with specificity each error made by respondent in the statutory notice and separate statements of fact on which the assignments of error are based this procedure gives the court an opportunity to tell the taxpayer that her arguments are tax_protester arguments that have no merit that for the taxpayer to persist in making them would waste everyone’s time and to warn the taxpayer that to remain on her original course will result in the imposition of sanctions under sec_6673 if the taxpayer fails to respond to the court’s order or to amend the petition we generally dismiss the case informed other taxpayers advancing arguments having no legal merit or factual support see eg 82_tc_403 talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir dicarlo v commissioner tcmemo_1992_280 that the courts of appeals have their own sanctioning powers to deal with frivolous appeals sec_7482 u s c sec fed r app p the court_of_appeals for the eleventh circuit to which an appeal in this case would lie has not hesitated in appropriate cases to use its power to order sanctions under these provisions see eg 816_f2d_603 11th cir 788_f2d_1509 11th cir 769_f2d_707 11th cir see also coleman v commissioner supra pincite 788_f2d_33 d c cir 770_f2d_17 2d cir to reflect the foregoing an appropriate order and decision will be entered for respondent
